DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-4, 8-9, and 15-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-7 and 10-14 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3-4, and 6-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 and 12/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/01/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Chin on 02/26/2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended):  An odor sensor, comprising: two or more sensor elements, each sensor element having: a substance adsorbing membrane configured for adsorbing odor substances; and a signal conversion unit in the form of a quartz sensor configured for determining the state of adsorption of the odor substance to the substance adsorbing membrane, wherein the substance adsorbing membrane has an electroconductive polymer and a dopant configured for changing adsorption characteristics of the electroconductive polymer, and the respective substance adsorbing membranes included in the two or more sensor elements have a thickness in the range of 10 nm to 10 pm and have respectively different content ratios of the dopant with respect to the electroconductive polymer, and -3- #6279923wherein the signal conversion unit detects a change in oscillation frequency of the substance adsorbing membrane due to the adsorption of the substance thereto.

Claim 15 (Currently amended): An odor sensor arrangement structure, comprising: two or more arranged odor sensors each including a sensor element, the odor sensor including two or more of the sensor elements, each of the sensor element having a substance adsorbing membrane configured for adsorbing odor substances; and a signal conversion unit in the form of a quartz crystal oscillator sensor configured for determining the state of adsorption of the odor substance to the substance adsorbing membrane, -5- #6279923wherein the substance adsorbing membrane has an electroconductive polymer and a dopant configured for changing adsorption characteristics of the electroconductive polymer, and the respective substance adsorbing membranes included in the two or more sensor elements have a thickness in the range of 10 nm to 10 pm and have respectively different content ratios of the dopant with respect to the electroconductive polymer, and wherein the signal conversion unit 

Claim 20 (Currently amended): An odor measurement system, comprising: a detection unit having an odor sensor including two or more sensor elements configured for interaction with an odor substance; a data processing unit configured for patterning the electrical characteristics of the respective sensor elements based on the interaction between the sensor elements and the odor substance, and visualizing the pattern; and an analysis unit configured for analyzing and recognizing the pattern, wherein the odor sensor includes two or more of the sensor elements each having a substance adsorbing membrane configured for adsorbing the odor substances; and a signal conversion unit in the form of a quartz crystal oscillator sensor configured for determining the state of adsorption of the odor substance to the substance adsorbing membrane, wherein the substance adsorbing membrane has an electroconductive polymer and a dopant configured for changing adsorption characteristics of the electroconductive polymer, wherein the respective substance adsorbing membranes included in the two or more sensor elements have a thickness in the range of 10 nm to 10 pm and have respectively different content ratios of the dopant with respect to the electroconductive polymer, and wherein the signal conversion unit detects a change in oscillation frequency of the substance adsorbing membrane due to the adsorption of the substance thereto.



Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: reference numeral “103” in Figure 1 will be changed to “103, 105”. Reference numeral “102” and associated pointing arrow will be deleted/taken out of Figure 1 and reference numeral “104” in Figure 1 will be changed to reference numeral “102”.
  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1, 3-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In claim 1, the specific limitations of "the two or more sensor elements have a thickness in the range of 10nm to 10µm" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record, including newly found prior art Liwa (US 2013/0269417).
Claims 3-4 and 6-14 are also allowed for depending on claim 1.


In claim 15, the specific limitations of "the two or more sensor elements have a thickness in the range of 10nm to 10µm" in combination with the remaining limitations 
Claims 16-19 are also allowed for depending on claim 15.


In claim 20, the specific limitations of “the two or more sensor elements have a thickness in the range of 10nm to 10µm" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record, including newly found prior art Liwa (US 2013/0269417).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856